EXHIBIT 10(p)

 

12-18-2008

 

BEMIS DEFERRED COMPENSATION PLAN

(As Amended Effective January 1, 2009)

 

 

Section 1.                                                  Purpose of Plan. 
The purpose of the Bemis Deferred Compensation Plan (the “Plan”) is to enable
directors to accumulate additional funds for retirement or other future needs by
deferring current income.  The Plan is intended to comply with the requirements
of Code §409A and will be construed and administered consistent with that
intent.

 

Section 2.                                                  Definitions.  The
following definitions shall apply for purposes of this Plan:

 

(a)                                  “Account” means an Account established
pursuant to Section 6.

 

(b)                                 “Beneficiary” means the person or persons a
Participant designates as such on his or her Participation Agreement or by means
of a separate written designation filed with the Company.  The Participant may
alter or revoke such designation without the consent of the Beneficiary.  If
there is no such designation in effect at the time of the Participant’s death,
or none of the designated Beneficiaries survives the Participant, the
Participant’s estate shall be the Beneficiary.  If a Beneficiary survives the
Participant, but dies before payment of all amounts to which the Beneficiary is
entitled, any remaining payments will be made to the Beneficiary’s estate,
unless the Participant designates otherwise.

 

(c)                                  “Board” means the board of directors of the
Company, and includes any executive committee thereof authorized to act for the
board of directors.

 

(d)                                 “Committee” means the Bemis Employee
Benefits Committee.

 

(e)                                  “Company” means Bemis Company, Inc., a
Missouri corporation.

 

(f)                                    “Participant” means an individual
designated as such pursuant to Section 4.

 

(g)                                 “Participation Agreement” is the agreement
entered into between a Participant and the Company regarding participation in
this Plan.

 

(h)                                 “Plan Year” means the twelve month period
ending each December 31, and corresponds to the fiscal year of the Participating
Employers.

 

--------------------------------------------------------------------------------


 

(j)                                     “Separation from Service” for purposes
of the Plan occurs on the date the individual ceases to be a director of the
Company.

 

Section 3.                                                  Administration of
Plan.  The Plan shall be administered in behalf of the Company by the Committee,
subject to the following:

 

(a)                                  The Committee shall have discretionary
authority to construe the terms of the Plan and to make all decisions and
interpretations incident thereto.  The Committee may from time to time adopt
such rules for the administration of the Plan as it deems appropriate.

 

(b)                                 The decision of the Committee on any matter
affecting the Plan or the rights and obligations arising under the Plan shall be
final and binding upon all persons.

 

(c)                                  The Committee shall enter into a
Participation Agreement with each Participant.  Such Agreements may be executed
in behalf of the Committee by one or more members thereof.

 

(d)                                 As of the beginning of each Plan Year the
Committee shall approve the value of each Account and shall review all other
calculations made under the Plan.

 

Section 4.                                                  Eligibility to
Participate.  Each director of the Company who is not an employee is a
Participant.  The terms of a Participant’s deferral election shall be set forth
in a Participation Agreement executed by the Participant and Committee.

 

Section 5.                                                  Deferral of
Compensation.  Each Plan Year a Participant may elect to have his or director
fees with respect to that Plan Year reduced by an amount or percentage
designated by the Participant, subject to the following:

 

(a)                                  The reduction must be specified in a
written Participation Agreement filed with the Committee.  Participation
Agreements are subject to the following:

 

(1)                                        Elections by a non-employee director
with regard to deferral of director fees must be made not later than December 31
of the Plan Year preceding the Plan Year the fees are earned.

 

(2)                                        However, a non-employee director may
make his initial deferral election not later than thirty days after the date he
becomes a director.  In such cases, the deferral election will apply to fees
earned in calendar quarters after the quarter the election is made.

 

(b)                                 The amount by which a Participant’s director
fees are reduced will be credited to his Account as provided in Section 6.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                                  Participant
Accounts.  An Account shall be established for each Participant who elects to
defer compensation pursuant to Section 5, subject to the following:

 

(a)                                  As part of his election to defer all or a
part of his director fees, the Participant shall designate whether the deferral
amount will be credited 100% to Account A, 100% to Account B, or 50% to Account
A and 50% to Account B.  Account A will be credited with interest as specified
in subsection (b).  Account B will be adjusted up or down to reflect the market
performance and dividends on common stock of the Company, as provided in
subsection (c).  Director fees which are deferred will be credited to Account A
and/or Account B as of the first day of the month in which the director fees
would have been paid but for the deferral.

 

(b)                                 Amounts a Participant elects to have
credited to his Account A will be credited with interest each Plan Year at an
annual rate equal to the published prime rate in effect on the first business
day of said Plan Year by a bank designated by the Company.  Said interest will
be accrued and compounded quarterly.

 

(c)                                  Amounts a Participant elects to have
credited to his Account B will be adjusted to reflect the performance of common
stock of the Company as follows:

 

(1)                                        Amounts credited to Account B as of
the first day of any month as a result of a non-employee director=s election to
defer director fees, will be converted to phantom units by dividing the dollar
amount credited by the closing price of a share of the Company=s common stock on
the New York Stock Exchange on the first business day of that month.

 

(2)                                        Phantom units outstanding on the
record date for a dividend on the Company=s common stock will be credited with
dividends on said phantom units in a dollar amount per unit equal to the actual
dividend on the Company=s common stock.  Each such dividend will be converted to
additional phantom units as of the dividend payment date with the number of
additional units to be determined by dividing the aggregate dividend on the
existing phantom units by the closing price of a share of the Company=s common
stock on the New York Stock Exchange on said dividend payment date.

 

(3)                                        As of the first business day of any
month in which a payment is to be made to a Participant or a Beneficiary under
the Plan, the phantom units with respect to which payment is being made will be
converted back to a dollar amount by multiplying each phantom unit by the
average closing price of a share of the Company=s common stock on the New York
Stock Exchange on the last 20 trading days of the preceding month.

 

(4)                                        The Committee may adjust the number
of phantom units credited to a Participant=s Account to reflect the effect of
stock dividends, splits, reverse

 

3

--------------------------------------------------------------------------------


 

splits, or any other adjustments for which the Committee deems such an
adjustment to be appropriate.

 

(d)                                 During the Plan Year in which the
Participant has a Separation from Service, he may direct that all or any part of
his units in Account B be converted to a fixed dollar amount and transferred to
Account A.  The fixed dollar amount shall be determined as of January 1 of the
Plan Year following the Plan Year in which the election is made and will be
determined by multiplying the number of phantom units which are being converted
by the average closing price of a share of the Company=s common stock on the New
York Stock Exchange on the last 20 trading days of the preceding December.

 

Section 7.                                                  Payment of
Benefits.  As part of his deferral election, a Participant shall designate the
year or years in which the deferred amounts will be paid to him.  A Participant
may designate that the entire amount will be paid in one year, or that payment
will be made in annual installments over a period of five or ten years beginning
with a designated year.  Such elections are subject to the following:

 

(a)                                  A designation may designate a particular
year for commencement of payments (e.g., 2010) or the commencement date may be
by reference to the Plan Year following the year of the Participant’s Separation
from Service.

 

(b)                                 If the Participant designates that payments
will occur over a period of five or ten years, the amount payable in a
particular year will be equal to his Account balance divided by the number of
remaining installments including the current installment.  Payments will come
pro rata from Account A and Account B, in proportion to the relative values of
the Accounts from which payment is being made.

 

(c)                                  In the event of a Participant’s death,
payments will be made to his Beneficiary in installments over the five year
period beginning with the year following the Participant’s death.  However, a
Participant may as part of his deferral election designate some other form of
payment with regard to death benefits, provided, however that in any event all
death benefit payments must be completed not later than ten years following the
Participant’s death.

 

(d)                                 Amounts payable in a particular Plan Year
will be paid in January of that Plan Year.  However, a payment due to Separation
from Service will not be paid until six months after the Separation from
Service.

 

Section 8.                                                  Miscellaneous
Provisions.

 

(a)                                  No Participant or Beneficiary shall have
any right to assign, pledge, transfer or otherwise hypothecate this Plan or the
payments hereunder, in whole or in part.  Benefits under this Plan will not be
subject to execution, attachment, garnishment or similar process.

 

(b)                                 This Plan constitutes the Company’s
unconditional promise to pay the amounts which become payable pursuant to the
terms hereof.  A Participant’s rights are solely those

 

4

--------------------------------------------------------------------------------


 

of an unsecured creditor.  This Plan does not give any Participant or
Beneficiary a security interest in any specific assets of the Company.  Accounts
are for bookkeeping purposes only, and do not require any segregation of assets.

 

(c)                                  In the event of a dispute over whether a
Participant is eligible for a benefit hereunder (or the amount thereof), the
Participant is responsible for paying any costs he or she incurs in pursuing
said claim, including his or her legal expenses and attorney fees, and the
Company is responsible for payment of any costs, legal expenses and attorney
fees it incurs.

 

(d)                                 The provisions of this Agreement shall be
construed and enforced according to the laws of Wisconsin.

 

(e)                                  This Agreement shall be binding upon and
for the benefit of the successors and assigns of the Company, whether by way of
merger, consolidation, operation of the law, assignment, purchase or other
acquisition of substantially all of the assets or business of the Company, and
any such successor or assign shall absolutely and unconditionally assume all of
the Company’s obligations hereunder.

 

(f)                                    In addition to any other applicable
provisions of indemnification, the Company agrees to indemnify and hold
harmless, to the extent permitted by law, each member of the Committee
(collectively referred to herein as “Indemnitee”) against any and all
liabilities, losses, costs or expenses (including legal fees) of whatsoever kind
and nature which may be imposed on, reasonably incurred by or asserted against
such person at any time by reason of such person’s services in connection with
the Plan, but only if such person did not dishonestly or in bad faith or in
willful violation of the law or regulations under which such liability, loss,
cost or expense arises.  The Company shall have the right, but not the
obligation, to select counsel and control the defense and settlement of any
action against the Indemnitee for which the Indemnitee may be entitled to
indemnification under this provision.

 

(g)                                 The Plan formerly allowed certain executives
of the Company to defer amounts from their bonuses.  All such deferrals were
completed prior to 2005 and are being paid in accordance with the Plan as
previously in effect.

 

(h)                                 The Plan may be amended from time to time by
the Company, by action of the Board, the Committee, or an officer of the Company
to whom the Board or Committee has delegated such authority.

 

5

--------------------------------------------------------------------------------